DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 03/22/2022.
Claims 1-34 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gloceri et al. (US Pub. No. 2010/0025131 A1 and Gloceri hereinafter) in view of Schulenberg (US Pub. No. 2018/0331597 A1).
As to Claim 1, Gloceri in his teachings as shown in Fig.1-Fig.23 discloses a stand-alone motor unit for use with a piece of power equipment (See [Abstract]), the motor unit comprising:
a housing (102)  (see [0071]); a sub-chassis or target vehicle fixtures including any suitable type such as one or more of bolts, lugs, hooks, pads (as for weld- or adhesive attachments), reinforced frame members, or any suitable fixtures or features (See [0181]), shafts S1, S2 coupled to first (M1) and second (M2) electric motors (See [0070] and Fig.1), a controller 605 (see [0105] and Fig.20 ), a battery module 310 supplying power to motors 318 of a sub-chassis package 300 (See [0120]; and Fig.11), and switches connecting the motor to a motor battery (See [0149])
Although an electric motor connected to a battery module having a power out is thought, it doesn’t explicitly disclose:
an electric motor having a power output of at least about 2760 W and a nominal outer diameter of up to about 80 mm, and battery cells being electrically connected and having a nominal voltage of up to about 80 V
	Nonethless, Schulenberg in his teachings as shown in Fig.1-Fig.9 discloses the electric motor 105 is positioned within the housing 115. The electric motor 105 may be directly supported by the housing 115 or supported by a cradle or other support structure located within the housing 115. In different embodiments, the electric motor 105 is provided with different power ratings (e.g. 1,500 watts, 2,500 watts, or 3,500 watts) (See also [0021]). Furthermore, is also disclosed that the battery 110 may be provided in different configurations providing different energy capacities and voltage ratings of 82 Volts (See [0027]).
	Therefore, it would have been an obvious designers choice before the effective date of the instant application to have an electric motor position within a housing having a nominal outer diameter of upto 80mm and the battery having a voltage of about 80 volts as thought by Schulenberg within the teachings of Gloceri in order for the electric motor directly supported by the housing and the rotor and the output shaft rotate about the axis of rotation when the electric motor is activated (See [0021]).
As to Claim 2, Gloceri in view of Schulenberg disclose the stand-alone motor unit of claim 1, wherein the motor includes a brushless direct current motor (See [0071]).
As to Claim 3, Gloceri in view of Schulenberg disclose the stand-alone motor unit of claim 1, wherein the battery pack is connectable to and supportable by the battery receptacle such that the battery pack is supportable by the housing of the stand-alone motor unit (Variations of a battery module 310 supplying power to the motors 318 of the sub-chassis package 300 – See [0120] and Fig.11)
As to Claim 4, Gloceri in view of Schulenberg disclose the stand-alone motor unit of claim 1, wherein each of the battery cells has a diameter of up to about 21 mm and a length of up to about 71 mm (Variations of a battery module 310 supplying power to the motors 318 of the sub-chassis package 300 – See [0120] and Fig.11).
As to Claim 5, Gloceri in view of Schulenberg disclose the stand-alone motor unit of claim 1, wherein the battery pack includes up to 20 battery cells (Variations of a battery module 310 supplying power to the motors 318 of the sub-chassis package 300 – See [0120] and Fig.11).

As to Claim 6, Gloceri in view of Schulenberg disclose the stand-alone motor unit of claim 1, wherein the battery cells are connected in series (Variations of a battery module 310 supplying power to the motors 318 of the sub-chassis package 300 – See [0120] and Fig.11).
As to Claim 7, Gloceri in view of Schulenberg disclose the stand-alone motor unit of claim 1, wherein the battery cells are operable to output a sustained operating discharge current of between about 40 A and about 60 A (Variations of a battery module 310 supplying power to the motors 318 of the sub-chassis package 300 – See [0120] and Fig.11).
As to Claim 8, Gloceri in view of Schulenberg disclose the stand-alone motor unit of claim 1, wherein each of the battery cells has a capacity of between about 3.0 Ah and about 5.0 Ah (Variations of a battery module 310 supplying power to the motors 318 of the sub-chassis package 300 – See [0120] and Fig.11).
As to Claim 9, Gloceri in view of Schulenberg disclose the stand-alone motor unit of claim 1, further comprising control electronics including the controller, the control electronics having a volume of up to about 920 mm*, and wherein the motor has a volume of up to about 443,619 mm’ (Variations of the controller 605 – See [0105] and Fig.20).
As to Claim 10, Gloceri in view of Schulenberg disclose the stand-alone motor unit of claim 1, further comprising control electronics including the controller, the control electronics having a weight of up to about 830 g, and wherein the motor has a weight of up to about 4.6 lb., and the battery pack has a weight of up to about 6 lb (Variations of the controller 605 – See [0105] and Fig.20).
As to Claim 11, Gloceri in view of Schulenberg disclose stand-alone motor unit of claim 1, wherein the rotor includes an output shaft, and wherein the stand-alone motor unit further comprises a gear train transferring torque from the output shaft to the power take-off shaft (a first motor M1 is rotationally coupled to the first side shaft S1 via a first
gear set G1, and a second motor M2 is rotationally coupled to the second side shaft S2 via a second gear set G2 - See [0073]).
As to Claim 12, Gloceri in view of Schulenberg disclose stand-alone motor unit of claim 11, wherein the gear train includes a planetary transmission (a first motor M 1 is rotationally coupled to the first side shaft S1 via a first gear set G1, and a second motor M2 is rotationally coupled to the second side shaft S2 via a second gear set G2 - See [0073]).
As to Claim 13, Gloceri in view of Schulenberg disclose stand-alone motor unit of claim 12, wherein a rotational axis of the output shaft is coaxial with a rotational axis of the power take-off shaft (a first motor M 1 is rotationally coupled to the first side shaft S1 via a first gear set G1, and a second motor M2 is rotationally coupled to the second side shaft S2 via a second gear set G2 - See [0073]).
As to Claim 14, Gloceri in view of Schulenberg disclose stand-alone motor unit of claim 12, wherein the output shaft includes a pinion configured as a sun gear of the planetary transmission, and wherein the planetary transmission further includes a ring gear and a plurality of planet gears between the sun gear and the ring gear (a first motor M 1 is rotationally coupled to the first side shaft S1 via a first gear set G1, and a second motor M2 is rotationally coupled to the second side shaft S2 via a second gear set G2 - See [0073]).
As to Claim 15, Gloceri in view of Schulenberg disclose stand-alone motor unit of claim 14, wherein the ring gear includes a first face gear and the gear train further includes a second face gear and one or more spur gears arranged between the first face gear and the second face gear (a first motor M 1 is rotationally coupled to the first side shaft S1 via a first gear set G1, and a second motor M2 is rotationally coupled to the second side shaft S2 via a second gear set G2 - See [0073]).
As to Claim 16, Gloceri in view of Schulenberg disclose stand-alone motor unit of claim 15, wherein the motor is at least partially arranged between the first and second face gears (a first motor M 1 is rotationally coupled to the first side shaft S1 via a first
gear set G1, and a second motor M2 is rotationally coupled to the second side shaft S2 via a second gear set G2 - See [0073]).
As to Claim 17, Gloceri in view of Schulenberg disclose stand-alone motor unit of claim 16, wherein a rotational axis of the output shaft is coaxial with the first and second face gears (a first motor M 1 is rotationally coupled to the first side shaft S1 via a first
gear set G1, and a second motor M2 is rotationally coupled to the second side shaft S2 via a second gear set G2 - See [0073]).
As to Claim 18, Gloceri in view of Schulenberg disclose stand-alone motor unit of claim 11, wherein the gear train includes a spur gear engaged with the output shaft (a first motor M 1 is rotationally coupled to the first side shaft S1 via a first gear set G1, and a second motor M2 is rotationally coupled to the second side shaft S2 via a second gear set G2 - See [0073]).
As to Claim 19, Gloceri in view of Schulenberg disclose stand-alone motor unit of claim 18, wherein a rotational axis of the output shaft is parallel with a rotational axis of the power take-off shaft (a first motor M 1 is rotationally coupled to the first side shaft S1 via a first gear set G1, and a second motor M2 is rotationally coupled to the second side shaft S2 via a second gear set G2 - See [0073]).
As to Claim 20, Gloceri in view of Schulenberg disclose stand-alone motor unit of claim 11, wherein the gear train includes a bevel gear engaged with the output shaft (a first motor M 1 is rotationally coupled to the first side shaft S1 via a first gear set G1, and a second motor M2 is rotationally coupled to the second side shaft S2 via a second gear set G2 - See [0073]).
As to Claim 21, Gloceri in view of Schulenberg disclose stand-alone motor unit of claim 20, wherein a rotational axis of the output shaft is perpendicular to a rotational axis of the power take-off shaft (a first motor M 1 is rotationally coupled to the first side shaft S1 via a first gear set G1, and a second motor M2 is rotationally coupled to the second side shaft S2 via a second gear set G2 - See [0073]).
As to Claim 22, Gloceri in view of Schulenberg disclose stand-alone motor unit of claim 21, wherein the rotational axis of the output shaft intersects the second side of the housing and the power take-off shaft protrudes from the flange (a first motor M 1 is rotationally coupled to the first side shaft S1 via a first gear set G1, and a second motor M2 is rotationally coupled to the second side shaft S2 via a second gear set G2 - See [0073]).
Claims 23-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gloceri in view of Schulenberg and in further view of Katsumata et al. (US Pub. No. 2008/0012521 A1 and Katsumata hereinafter).
As to Claim 23, Gloceri in view of Schulenberg disclose stand-alone motor unit of claim 1, however it doesn’t explicitly disclose:
wherein the controller is configured to determine whether the stand-alone motor unit is operating in a no-load condition for a pre-determined period of time, in response to determining that the stand-alone motor unit is operating in the no-load condition, reduce the motor speed of the motor to a no-load speed, and in response to determining that the stand-alone motor unit is not operating in the no-load condition, operating the motor at a loaded speed that is greater than the no-load speed.
Nonethless, Katsumata in his teachings as shown in Fig.1-Fig.6 discloses that the armature current under the low load condition (including no load condition) can be decreased, so that the generation of the extra heat can be prevented (See [0097]). Furthermore, it is also disclosed that the magnitude of the reactive current Id in the negative direction is suppressed to become a small reactive current under the low load condition, so that the synthetic current I is also not increased. In the first embodiment, as previously described, the limiter 251 limits the absolute value of the synthetic current I so that this absolute value does not exceed the maximum allowable amount Imax. Even if the limiter 251 is not provided, the absolute value of the synthetic current I under the low load condition can be decreased. As a result, such a possibility that the absolute value |I| exceeds the maximum allowable amount Imax becomes lower, and thus, the servomotor 1 can be driven safely under low load condition (See [0103]).
Therefore, it would have been obvious before the effective date of the current application to determine whether the stand-alone motor unit is operating in a no-load condition for a pre-determined period of time as thought by Katsumata within the teachings of Gloceri and Schulenberg such that the absolute value |I| exceeds the maximum allowable amount Imax becomes lower, and thus, the motor can be driven safely under low load condition (See [0103]).
As to Claim 24, Gloceri in view of Schulenberg and Katsumata disclose the stand-alone motor unit of claim 23, wherein the controller determines whether the stand-alone motor unit is operating in the no-load condition based on detecting a motor current (Katsumata: See [0097] and [0103]).
As to Claim 25, Gloceri in view of Schulenberg and Katsumata disclose the stand-alone motor unit of claim 23, wherein the controller determines whether the stand-alone motor unit is operating in the no-load condition based on detecting a motor speed (Katsumata: See [0097] and [0103]).
As to Claim 26, Gloceri in view of Schulenberg and Katsumata disclose the stand-alone motor unit of claim 23, wherein the controller determines whether the stand-alone motor unit is operating in the no-load condition for the pre- determined period of time based on determining a point of the stand-alone motor unit on a motor power curve (Katsumata: See [0097] and [0103]).
As to Claim 27, Gloceri in view of Schulenberg disclose the stand-alone motor unit of claim 1, further comprising: a current sensor, the controller electrically connected to the current sensor, wherein the controller is configured to: measure, using the current sensor, a motor current, measure a motor speed, determine a point on a motor power curve corresponding to the measured motor current and the measured motor speed (Gloceri discloses - the motors M1, M2, gear sets G1, G2, side shafts S1, S2, and wheel mounts or hubs (not shown here, but see, for an example, FIG. 13 at 377) may be connected to a sub-chassis to form a self-supporting unit (module). The power electronics (inverter, switching, modulation, and any other components carrying current and dissipating substantial thermal loads), control hardware (programmable controller, sensors, and related elements), and power source (battery, fuel cell, ultracapacitors, and any other type of energy storage, with or without conversion) may be packaged separately or may have selected portions combined with the sub-chassis _ See {0079]), however, it doesn’t explicitly disclose:
determine whether the stand-alone motor unit is operating in a no-load condition for a pre-determined period of time based on the point on the motor power curve, in response to determining that the stand-alone motor unit is operating in the no-load condition for a pre-determined period of time, reduce the motor speed of the motor to a no-load speed, and in response to determining that the stand-alone motor unit is not operating in the no-load condition for a pre-determined period of time, operating the motor at a loaded speed that is greater than the no-load speed
Nonethless, Katsumata in his teachings as shown in Fig.1-Fig.6 discloses that the armature current under the low load condition (including no load condition) can be decreased, so that the generation of the extra heat can be prevented (See [0097]). Furthermore, it is also disclosed that the magnitude of the reactive current Id in the negative direction is suppressed to become a small reactive current under the low load condition, so that the synthetic current I is also not increased. In the first embodiment, as previously described, the limiter 251 limits the absolute value of the synthetic current I so that this absolute value does not exceed the maximum allowable amount Imax. Even if the limiter 251 is not provided, the absolute value of the synthetic current I under the low load condition can be decreased. As a result, such a possibility that the absolute value |I| exceeds the maximum allowable amount Imax becomes lower, and thus, the servomotor 1 can be driven safely under low load condition (See [0103]).
Therefore, it would have been obvious before the effective date of the current application to determine whether the stand-alone motor unit is operating in a no-load condition for a pre-determined period of time as thought by Katsumata within the teachings of Gloceri and Schulenberg such that the absolute value |I| exceeds the maximum allowable amount Imax becomes lower, and thus, the motor can be driven safely under low load condition (See [0103]).
As to Claim 28, Gloceri in view of Schulenberg disclose stand-alone motor unit of claim 1, however, it doesn’t explicitly disclose: 
a user input device electrically connected to the controller; a current sensor electrically connected to the controller, and a power switching network electrically connected between the controller and the motor, wherein the controller is configured to: control the power switching network to provide power to the motor in response to determining that the user input device has been actuated, detect, using the current sensor, a current level of the motor, compare the current level to a bog-down current threshold, and in response to determining that the current level is greater than the bog- down current threshold, control the power switching network to simulate bog-down
Nonethless, Katsumata in his teachings as shown in Fig.1-Fig.6 discloses that the armature current under the low load condition (including no load condition) can be decreased, so that the generation of the extra heat can be prevented (See [0097]). Furthermore, it is also disclosed that when an absolute value of the synthetic current command I* calculated by the speed controller 25 exceeds I*max, the limiter 251 outputs a corrected current command I*r which is previously stored in the calculator 26 instead of this synthetic current command I*. In this case, the corrected current command I*r may be selected from an arbitrary numeral value which can satisfy |I*r|.ltoreq.I*max. In the most preferable case, this corrected current command I*r is selected from the maximum value thereof, namely |I*r|=I*max is satisfied, in such a view point that the torque T generated in the motor is kept large (See [0101])
Therefore, it would have been obvious before the effective date of the current application to determine whether the stand-alone motor unit is operating in a no-load condition for a pre-determined period of time as thought by Katsumata within the teachings of Gloceri and Schulenberg such that the absolute value |I| exceeds the maximum allowable amount Imax becomes lower, and thus, the motor can be driven safely under low load condition (See [0103]).
As to Claim 29, Gloceri in view of Schulenberg and Katsumata discloses the stand-alone motor unit of claim 28, wherein simulating bog-down includes at least one selected from the group consisting of controlling the power switching network to decrease the speed of the motor to a non-zero value, reducing the duty cycle of the power switching network proportional to an amount that the current level is above the bog-down current threshold, and controlling the power switching network to oscillate between different motor speeds (Katsumata: See [0097], [0101] and [0103]).
As to Claim 30, Gloceri in view of Schulenberg and Katsumata discloses the stand-alone motor unit of claim 28, after simulating bog-down, the controller is further configured to: detect a second current level of the motor compare the second current level to the bog-down current threshold, and in response to the second current level decreasing below the bog-down current threshold, control the power switching network to cease simulating bog-down and operate the motor in accordance with actuations of the user input device (Katsumata: See [0097], [0101] and [0103]).
As to Claim 31, Gloceri in view of Schulenberg and Katsumata discloses the stand-alone motor unit of claim 1, further comprising a transceiver electrically connected to the controller, wherein the controller is configured to: receive, via the transceiver, a load command from the piece of power equipment, determine a load limit of the battery pack, determine whether the load command exceeds the load limit, in response to determining that the load command does not exceed the load limit, perform normal operation of the stand-alone motor unit, in response to determining that the load command exceeds the load limit perform limited operation of the stand-alone motor unit (Katsumata: See [0097], [0101] and [0103]).
As to Claim 32, Gloceri in view of Schulenberg and Katsumata discloses the stand-alone motor unit of claim 31, wherein normal operation of the stand-alone motor unit includes controlling the power switching network to operate the motor according to the load command (Katsumata: See [0097], [0101] and [0103]).
As to Claim 33, Gloceri in view of Schulenberg and Katsumata discloses the stand-alone motor unit of claim 31, wherein limited operation of the stand-alone motor unit includes operating the motor with limited power within the load limit of the battery pack (Katsumata: See [0097], [0101] and [0103]).
As to Claim 34, Gloceri in view of Schulenberg and Katsumata discloses the stand-alone motor unit of claim 31, wherein limited operation of the stand-alone motor unit includes simulating bog-down (Katsumata: See [0097], [0101] and [0103]).
Response to Arguments/Remarks
As to applicant’s argument “…Applicant respectfully submits that the combination of Gloceri and Schulenberg does not teach or render obvious each and every element of independent claim 1. First, the combination of Gloceri and Schulenberg fails to teach or render obvious a flange and a plurality of apertures through the flange defining a first bolt pattern that matches an identical second bolt pattern defined in a piece of power equipment…However, Gloceri does not disclose a flange with a plurality of apertures defining a first bolt pattern that matches an identical second bolt pattern defined in a piece of power equipment. The Examiner alleges that this feature is inherent because a sub-chassis of the electric propulsion axle 100 includes “fixtures that can attach with fixtures or features of the target vehicle's suspension hardpoints or attachment fixtures. The sub-chassis or target vehicle fixtures may include any suitable type such as one or more of bolts, lugs, hooks, pads (as for weld- or adhesive attachments), reinforced frame members, or any suitable fixtures or features.” Gloceri at 7181. However, this passage, or any part, of Gloceri does not explicitly disclose any flange defining a first bolt pattern, let alone where the first bolt pattern that matches an identical, second bolt pattern defined in a piece of power equipment that a stand-alone motor unit equipped with the flange is to be coupled with. Therefore, one of ordinary skill in the art would not find it obvious to provide a flange with a plurality of apertures defining a first bolt pattern that matches an identical second bolt pattern defined in a piece of power equipment based of the teachings of Gloceri because Gloceri is not concerned with bolt patterns but rather the fasteners or fastener systems that may be used to couple the propulsion axle to a sub-chassis. Schulenberg does not cure this deficiency of Gloceri and is not used in this part of the rejection…Claim 1 also recites, “an electric motor located within the housing and having a power output of at least about 2760 W and a nominal outer diameter of up to about 80mm.” Applicant respectfully submits that the combination of Gloceri and Schulenberg does not teach or render obvious a motor having a nominal diameter up to about 80 mm. The Examiner admits that Schulenberg doesn’t explicitly disclose a motor having a power output of 2760 W and a nominal outer diameter of 80 mm and a 80V battery pack and thus relies on Gloceri. However, both Gloceri and Schulenberg are silent on a motor having a nominal outer diameter of up to 80 mm in combination with a power output of 2760 W. Therefore, the combination of Gloceri and Schulenberg does not teach or render obvious each and every element of independent claim 1….For the reasons outlined above, the combination of Gloceri and Schulenberg does not teach or render obvious each and every element of independent claim 1. As such, independent claim 1 is allowable. Claims 2-34 depend from claim 1 and are also allowable for these and other independent reasons not discussed herein…”
The examiner respectfully disagrees with the applicant’s allegation. It should be noted that the claims are addressed based on what is claimed using the broadest reasonable interpretation (BRI). In response to applicant's argument that “Gloceri and Schulenberg does not teach or render obvious each and every element of independent claim 1. First, the combination of Gloceri and Schulenberg fails to teach or render obvious a flange and a plurality of apertures through the flange defining a first bolt pattern that matches an identical second bolt pattern defined in a piece of power equipment,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In contrary to applicant’s argument, Gloceri alone teaches what is claimed by applicant where a housing (102)  (see [0071]); a sub-chassis or target vehicle fixtures including any suitable type such as one or more of bolts, lugs, hooks, pads (as for weld- or adhesive attachments), reinforced frame members, or any suitable fixtures or features (See [0181]), shafts S1, S2 coupled to first (M1) and second (M2) electric motors (See [0070] and Fig.1), a controller 605 (see [0105] and Fig.20 ), a battery module 310 supplying power to motors 318 of a sub-chassis package 300 (See [0120]; and Fig.11), and switches connecting the motor to a motor battery (See [0149]). In addition, it is thought by Gloceri as reproduced here in paragraph [0081] that “…A sub-chassis is selected or designed with fixtures that can attach with fixtures or features of the target vehicle's suspension hardpoints or attachment fixtures. The sub-chassis or target vehicle fixtures may include any suitable type such as one or more of bolts, lugs, hooks, pads (as for weld- or adhesive attachments), reinforced frame members, or any suitable fixtures or features…” Schulenberg is used to cure the deficiency of Gloceri as shown in the previous office action of record of 12/24/2021 and the instant office action of that an electric motor having a power output of at least about 2760 W and a nominal outer diameter of up to about 80 mm, and battery cells being electrically connected and having a nominal voltage of up to about 80 V which is not explicitly thought/disclosed by Gloceri. Hence, Schulenberg in his teachings as shown in Fig.1-Fig.9 discloses the electric motor 105 is positioned within the housing 115. The electric motor 105 may be directly supported by the housing 115 or supported by a cradle or other support structure located within the housing 115. In different embodiments, the electric motor 105 is provided with different power ratings (e.g. 1,500 watts, 2,500 watts, or 3,500 watts) (See also [0021]). Furthermore, is also disclosed that the battery 110 may be provided in different configurations providing different energy capacities and voltage ratings of 82 Volts (See [0027]). Therefore, it would have been an obvious designers choice before the effective date of the instant application to have an electric motor position within a housing having a nominal outer diameter of upto 80mm and the battery having a voltage of about 80 volts as thought by Schulenberg within the teachings of Gloceri in order for the electric motor directly supported by the housing and the rotor and the output shaft rotate about the axis of rotation when the electric motor is activated (See [0021]).  Thus, the rejection of independent claim 1 and its respective dependent claims are maintained.
In conclusion, applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive to reverse the previous stand and the rejections of claim 1-34 under 35 U.S.C. § 103 are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846